Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to RCE filed on 7/26/2021.
Claims 9-18 and 22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Michael D. Jones (41,879) on 2/1/2022 to obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:


9.	(Proposed Amendment)  One or more computer-readable media storing computer-executable instructions which when executed by a classical computer processor cause the classical computer processor to perform a method, the method comprising:
inputting a quantum program written in a quantum computer language that is synthesizable into quantum-computer-executable instructions for operating a sequence of gates defining quantum operations in a quantum computer;
a command to examine a current state of one or more qubits being simulated by the classical computer, wherein the command to examine the current state comprises:  (a) an assertion that asserts that a probability of the current state of the one or more qubits has an expected value; (b) an assertion that a selected qubit is in the expected eigenstate of the Pauli Z operator; or (c) an assertion that asserts that a selected qubit in an expected state represents a complex vector, |ψ⟩=[a b]T;
simulating, on the classical computer, execution of the quantum program as if it were being executed by the sequence of gates of the quantum computing device; 
verifying, on the classical computer, whether the assertion included in the quantum program and associated with the command is true or not true; and
displaying, on a graphical user interface, data identifying whether the assertion is true or not true.


22.	(Proposed Amendment)  The one of claim 9, 

wherein the command to examine the current state comprises the assertion the probability of the current state of the one or more qubits has the expected value, wherein the assertion asserts that two qubits are or are not entangled






-end of currently amended claims-

The following is an examiner’s statement of reasons for allowance: 

The closest cited prior art—
USPG No. 2019/0102690 to Bishop et al., teaches quantum debugging including quantum circuit associated with quantum assemble language related to simulating debugging.
USPG No., 2019/0019102 to Bubush, discloses quantum estimation associated with eigenvalue. 
USPG No., 2018/0218281 to Reinhardt, displaying quantum state on a classical computer system.


The cited prior art taken alone or in combination fail to teach at least “a command to examine a current state of one or more qubits being simulated by the classical computer, wherein the ψ⟩=[a b]T;.”, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/PHILIP WANG/Primary Examiner, Art Unit 2199